DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-5 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 18, 2022.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 1 states that the photoinitiator is “4-hydroxybenxophenone”.  It is believed that applicant meant benzophenone.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (1989, Journal of Polymer Science Part A: Polymer Chemistry Edition, no 12, 4051-4075).
With regards to claim 1, Chen teaches a polyethylene that is photocrosslinked with a photoinitiator (synopsis) wherein the composition is made by mixing the PE powder with a photoinitiator and pressing the mixture to a suitable thickness (reading on consolidating) (page 4052).
With regards to claim 7, Chen teaches the PE containing photoinitiators to be crosslinked using UV irradiation (page 4051).
With regards to claim 10, Chen teaches the composition to be crosslinked in air (page 4059)

Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ladika et al (US 2002/0064653).
With regards to claim 1, Ladika teaches a polyolefin polymer and a photoinitiator wherein the polymer crosslinks upon exposure to UV radiation (abstract) wherein the two are mixed together and introduced to an extruder (reading on consolidating) (0109).
With regards to claim 7, Ladika teaches the photocrosslinking to occur when exposed to UV radiation (abstract).
With regards to claim 8, Ladika teaches the addition of an antioxidant (0114).



Claims 1, 6-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ericsson et al (US 2017/0114193).
With regards to claim 1, Ericsson teaches a crosslinked polyolefin from an extruded (reading on consolidated) polyolefin comprising photoinitiator (abstract) wherein the polymer is mixed with the photoinitiator (0150), fed through an extruder (0151) and cured using UV irradiation (0155).
With regards to claim 6, Ericsson teaches the photoinitiator to include 4-hydroxybenzophenone (0195).
With regards to claim 7, Ericsson teaches the polyolefin to be crosslinked using UV irradiation (0155).
With regards to claim 8, Ericsson teaches the composition to include antioxidants (0003).
With regards to claim 10, Ericsson teaches the polyolefin to be cured without vacuum (reading on in air) (0155).
With regards to claim 11, Ericsson teaches the composition to be put in a liquid medium prior to curing (0165).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763